J-A05041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD COLEMAN                             :
                                               :
                       Appellant               :   No. 230 EDA 2020

        Appeal from the Judgment of Sentence Entered December 3, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0009254-2017


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            Filed: May 6, 2021

        Appellant, Ronald Coleman, appeals from the judgment of sentence

entered in the Court of Common Pleas of Philadelphia County, which sat as

finder of fact in Appellant’s bench trial and found him guilty of Rape—Forcible

Compulsion, Involuntary Deviate Sexual Intercourse—Forcible Compulsion,

Sexual Assault, Indecent Assault—Forcible Compulsion, and Simple Assault.1

Of the four issues Appellant raised in his counseled Pa.R.A.P. 1925(b)

statement, he briefs only his challenge to the discretionary aspects of his

sentence. After careful review, we affirm.

        The trial court aptly sets forth the pertinent facts and procedural history

of the case, as follows:
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 18 Pa.C.S.A §§ 3121(a)(1), 3123(a)(1), 3124.1, 3126(a)(2), and 2701(a),
respectively.
J-A05041-21


     On September 20, 2017, [H.F., the Complainant] left the South
     Philadelphia Library on 1700 South Broad Street to look for his
     library card. N.T. 7/1/19, at 8-9, 11, 43. After several minutes,
     H.F. could not find the library card and decided to walk home. Id.
     at 11. As H.F. walked home, he was approached by Appellant.
     Id. at 10-11. H.F. testified that he had never met Appellant
     before that day. Id. at 13. Appellant asked H.F. “what are you
     trying to get into” and invited him to drink and smoke in the
     DiSilvestro Playground recreation center, located at 1701 South
     Fifteenth Street adjacent to the library. Id. at 12-13, 51, 76.

     H.F. followed Appellant into a room with a microwave and tables.
     Id. at 14. Appellant told H.F. to “pull [his] pants down, “a
     command that H.F. obeyed. Id. at 16. H.F. testified that he was
     so scared that he was “shaking” and that he complied with
     Appellant’s command because he was “scared.” Id. Immediately
     thereafter, Appellant pushed H.F. to the ground and pulled his own
     pants down. Appellant held H.F. by his feet and anally penetrated
     him. Id. at 16. During the incident H.F. defecated himself. Id.
     at 37. H.F. cried and told Appellant he wanted to go home.
     Despite H.F.’s pleas, Appellant threatened to put his penis in H.F.’s
     mouth if he did not stop kicking and crying. Id. at 15-16. H.F.
     testified that Appellant told him “somebody showed him how to
     do this in jail.” Id. at 16.

     When the incident was over, H.F. got up, ran through the back
     door, and went home. Id. at 19. H.F. arrived home and fainted
     at the door. Id. at 43. When he awoke, H.F told his parents that
     he had been raped at the library.fn Id. at 44. H.F. and his parents
     immediately went back to the library and recreation center. Id.
     at 44, 50-51. H.F. took his father to the room where the incident
     occurred, and his father called police. Id. at 45. Officers arrived
     and transported H.F. and his mother to the Special Victims Unit,
     where he was shown a photo array and identified Appellant as his
     assailant. Id. at 20-21, 58. H.F. was also taken to the sexual
     assault response center where he received a sexual assault exam
     and a sexual assault kit. Id. at 84.


        FN. H.F.’s father . . . testified that his son has special
        needs. N.T. 7/1/16 at 41. [He] stated that his son has a
        learning disability, which required him to attend[] special
        classes and participate in an Individualized Education
        Program (“I.E.P.”) when he was in school. His son still lives

                                     -2-
J-A05041-21


           at home and does not have a job due to his disability. Id.
           at 41. During cross-examination, [Father] testified that his
           son does not function well enough to do things in the
           community by himself. Id. at 51. His son does not interact
           much with other people or have good judgment and
           reasoning. Id. at 52.


     At trial, . . . Appellant’s supervisor at the time of the underlying
     incident[] testified that Appellant was employed by the DiSilvestro
     Playground recreation center as the maintenance person. Id. at
     76. [He] testified that on September 20, 2017, the day of the
     alleged incident, the recreation center’s security cameras were
     inoperative and had been inoperative for two weeks. Id. at 77-
     78. [He] testified that Appellant was aware that the cameras were
     not able to be fixed that day, as the technician called him from
     Appellant’s phone to let him know “they had to get a part and they
     were going to come about either the next day or the next few
     days.” Id. at 82-83. During the same conversation, [he] told
     Appellant that he probably would not be in until after Appellant’s
     shift, around 3:00 p.m.

     ...

     On September 21, 2017, a search warrant was executed on
     Appellant’s residence. . . . The detectives recovered articles of
     clothing and attempted to locate Appellant, but he was not home.
     Id. at 99-100. [Detectives] received information that Appellant
     was located across the street in a neighbor’s residence . . . [and]
     then received permission from the neighbor to enter the home and
     arrest Appellant. Id. at 102.

     ...

     On July 1, 2019, following a [bench trial], Appellant was found
     guilty of [the offenses cited above]. On December 3, 2019,
     Appellant was sentenced to an aggregate term of eight to sixteen
     years of incarceration, followed by a consecutive term of four
     years of reporting probation. On December 12, 2019, Appellant
     filed a Motion for an Extension of Time to File a Post-sentence
     Motion, which [the trial court] granted on December 13, 2019.
     [However, Appellant ultimately did not file any post-sentence
     motion.] On December 30, 2019, Appellant filed a timely Notice
     of Appeal, and [the trial] court ordered Appellant to file a

                                      -3-
J-A05041-21


      Statement of Errors Complained of on January 7, 2020. On
      February 9, 2020, Appellant filed a Statement of Errors, raising
      [four issues, including the following]:

            [Appellant’s] sentence was an abuse of discretion as he
            was sentenced by the court to 8 to 16 years followed by a
            4-year probation tail for Rape (F1) on the above-captioned
            matter when the court failed to thoroughly consider
            petitioner’s background, his ability for rehabilitation, his
            social history, rehabilitative needs, and mental health
            capacity.

TCO, 717/2020, at 2-4, 1-2.

      As noted, Appellant’s brief presents one argument for this Court’s

consideration, namely, whether his standard range guideline sentence

reflected the trial court’s abuse of sentencing discretion.     Our standard of

review for a challenge to the discretionary aspects of sentencing is well-

settled:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted).

      “[C]hallenges to the discretionary aspects of sentencing do not entitle

an appellant to review as of right.” Commonwealth v. Derry, 150 A.3d 987,

991 (Pa. Super. 2016) (citation omitted). Rather, before reaching the merits

of such claims, we must determine:



                                       -4-
J-A05041-21


      whether the appeal is timely; (2) whether [the a]ppellant
      preserved his issues; (3) whether [the a]ppellant's brief includes
      a concise statement of the reasons relied upon for allowance of
      appeal with respect to the discretionary aspects of sentence; and
      (4) whether the concise statement raises a substantial question
      that the sentence is inappropriate under the [S]entencing [C]ode.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citation

omitted).

      “To preserve an attack on the discretionary aspects of sentence, an

appellant must raise his issues at sentencing or in a post-sentence motion.

Issues not presented to the sentencing court are waived and cannot be raised

for the first time on appeal.” Commonwealth v. Malovich, 903 A.2d 1247,

1251 (Pa. Super. 2006) (citations omitted).

      Where a sentence is imposed within the guidelines, we may only reverse

the trial court if we find that the circumstances of the case rendered the

application of the guidelines “clearly unreasonable.”        42 Pa.C.S.A. §

9781(c)(2).   Our review of the reasonableness is based upon the factors

contained in 42 Pa.C.S.A. § 9781(d), and the trial court's consideration of the

general sentencing standards contained in 42 Pa.C.S.A. § 9721(b).          See

Commonwealth v. Baker, 72 A.3d 652, 663 (Pa. Super. 2013). However,

“[w]e cannot re-weigh the sentencing factors and impose our judgment in the

place of the sentencing court.” Commonwealth v. Macias, 968 A.2d 773,

778 (Pa. Super. 2009) (citation omitted).

      Here, Appellant filed a timely Notice of Appeal and included in his

appellate brief a separate Rule 2119(f) Statement. Our review of the record,

however, discloses that Appellant failed to preserve his claim either at

                                     -5-
J-A05041-21



resentencing or in a timely post-sentence motion. See Commonwealth v.

Mann, 820 A.2d 788, 794 (Pa. Super. 2003) (holding that objections to the

discretionary aspects of sentence are generally waived if they are not raised

at the sentencing hearing or in a motion to modify the sentence imposed at

that hearing). Thus, we are unable to address his issue on appeal.2

       Judgment of sentence affirmed.

____________________________________________


2 Even if Appellant had preserved his issue and presented therein a substantial
question meriting our review, we would find his issue affords him no relief, as
the sentencing transcript shows the trial court had the benefit of a pre-
sentence investigation report (“PSI”). N.T. 9/3/19, at 3, 4, 14. See
Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009)
(holding that, where a sentencing court is informed by a PSI, “it is presumed
that the court is aware of all appropriate sentencing factors and
considerations, and that where the court has been so informed, its discretion
should not be disturbed.”).

Moreover, Appellant’s claim that the court failed to consider Appellant’s
rehabilitative needs, mental health issues, and other mitigating factors is
belied by the record. The transcript of Appellant’s sentencing hearing shows
the court invited testimony regarding Appellant’s mental health conditions,
which including ADHD, drug addiction, and bipolar disorder, as well as other
mitigating factors as attested to by his aunt, who spoke to both the negative
effect the 1997 death of Appellant’s grandmother had on him and the allegedly
good parenting skills he demonstrated with his two-year old child. In imposing
the standard guideline range sentence, the court noted its familiarity with all
presentencing reports, acknowledged Appellant’s family’s statements, and
ordered that he continue to receive treatment for his mental health and drug
abuse needs in prison. Nonetheless, the severe and calculated nature of
Appellant’s crime, where he took advantage of a clearly vulnerable victim and
brought him to his unoccupied place of work on a day he knew the surveillance
cameras were inoperable, impressed the court that a standard range guideline
sentence was appropriate.        N.T. at 4-14.      Finding nothing “clearly
unreasonable” about this sentence under the totality of circumstances, see
42 Pa.C.S.A. § 9781(c)(2), we would affirm judgment of sentence on this basis
had Appellant preserved the issue for review.


                                           -6-
J-A05041-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/21




                          -7-